DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
	


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Dean on 3/26/2021.  Claim 15 is canceled and independent claims 1, 12, and 14 are amended.

Amended Claim 1
1. An information processing device comprising:
at least one hardware processor configured to implement:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of targets that are present in front of a display screen of a display device and are also displayed on the display screen, the targets comprising at least one of first targets of persons and second targets of at least one a person and at least one animal;
selecting an image, of at least one of the targets and in response to determining that the at least one of the targets comprises a predetermined attribute, as a selected image, the predetermined attribute being at least one of a thing which the at least one of the targets wears, an age of the at least one of the targets, and a gender of the at least one of the targets;
embedding a composite image, obtained by composing both at least part of the selected image and also an additional image, into at least one of the plurality of obtained frame images to generate output frame images of the video; and
outputting the output frame images of the video to the display device,

wherein the at least one hardware processor is further configured to implement, in response to selecting the targets, determining that the at least one of the targets comprises the predetermined attribute,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for a predetermined amount of time.


Amended Claim 12
12.  A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of targets that are present in front of a display screen of a display device and are also displayed on the display screen, the targets comprising at least one of first targets of persons and second targets of at least one person and at least one animal;
selecting an image, of at least one of the targets and in response to determining that the at least one of the targets comprises a predetermined attribute, as a selected image, the predetermined attribute being at least one of a thing which the at least one of the targets wears, an age of the at least one of the targets, and a gender of the at least one of the targets;
embedding a composite image, obtained by composing both at least part of the selected image and also an additional image, into at least one of the plurality of obtained frame images to generate output frame images of the video; and

wherein the at least one of the plurality of obtained frame images comprises the at least one of the first targets of the persons and the second targets of the at least one person and the at least one animal at different locations than in a second one of the plurality of obtained frame images, and
wherein the process further comprises, in response to selecting the targets, determining that the at least one of the targets comprises the predetermined attribute,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for a predetermined amount of time.


Amended Claim 14
14. An information processing device comprising:
at least one hardware processor configured to implement:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of passerbys that are present in front of a display screen of a display device by a photographing device placed such that the photographing device photographs the plurality of passerbys and are also displayed on the display screen, a plurality of related targets that are related to each other among the plurality of passerbys, based on a plurality of obtained frame images, wherein the plurality of related targets comprising at least one of first targets of persons, who have at least one of moved and stayed together for at least a predetermined amount of time, and second targets of at least one person and at least one animal who have at least one of moved and stayed together for at least the predetermined time;
selecting an image, of at least one target and in response to determining that the at least one target comprises a predetermined attribute from the related targets, as a selected image;

outputting the output frame images of the video to the display device, 
wherein the at least one of the plurality of obtained frame images comprises the at least one of the first targets of the persons and the second targets of the at least one person and the at least one animal at different locations than in a second one of the plurality of obtained frame images,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for the predetermined amount of time.


Cancel claim 15

Allowable Subject Matter
Claims 1, 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to displaying edited image data of persons and animals.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards displaying image data of target persons and animals, wherein the system selects the targets by determining that the targets have been present in front of the display screen for a predetermined amount of time.
The closest prior art, Caballero et al. (US 2018/0182141) and Kuberka et al. (US 2009/0193055) show related systems.  The Caballero system discusses receiving multiple video frames of a person and other object such as an animal (see figure 9A, claim 16, para. 0053, 0070); overlaying virtual reality image data (see figure 3, figure 10, para. 0050, 0053).  The Kuberka system discusses a camera attached to a television or advertisement screen, and detecting the number of people watching, the general age of the people, the gender of the people (see para 0048).
 
However, Caballero and Kuberka fail to address: 
Amended Claim 1
“1. An information processing device comprising:
at least one hardware processor configured to implement:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of targets that are present in front of a display screen of a display device and are also displayed on the display screen, the targets comprising at least one of first targets of persons and second targets of at least one a person and at least one animal;

embedding a composite image, obtained by composing both at least part of the selected image and also an additional image, into at least one of the plurality of obtained frame images to generate output frame images of the video; and
outputting the output frame images of the video to the display device,
wherein the at least one of the plurality of obtained frame images comprises the at least one of the first targets of the persons and the second targets of the at least one person and the at least one animal at different locations than in a second one of the plurality of obtained frame images, and
wherein the at least one hardware processor is further configured to implement, in response to selecting the targets, determining that the at least one of the targets comprises the predetermined attribute,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for a predetermined amount of time.”

Amended Claim 12
“12.  A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of targets that are present in front of a display screen of a display device and are also displayed on the display screen, the targets comprising at least one of first targets of persons and second targets of at least one person and at least one animal;

embedding a composite image, obtained by composing both at least part of the selected image and also an additional image, into at least one of the plurality of obtained frame images to generate output frame images of the video; and
outputting the output frame images of the video to the display device,
wherein the at least one of the plurality of obtained frame images comprises the at least one of the first targets of the persons and the second targets of the at least one person and the at least one animal at different locations than in a second one of the plurality of obtained frame images, and
wherein the process further comprises, in response to selecting the targets, determining that the at least one of the targets comprises the predetermined attribute,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for a predetermined amount of time.”

Amended Claim 14
“14. An information processing device comprising:
at least one hardware processor configured to implement:
selecting, based on a plurality of obtained frame images of a video and in a case where the frame images are both obtained by photographing a plurality of passerbys that are present in front of a display screen of a display device by a photographing device placed such that the photographing device photographs the plurality of passerbys and are also displayed on the display screen, a plurality of related targets that are related to each other among the plurality of passerbys, based on a plurality of obtained a predetermined amount of time, and second targets of at least one person and at least one animal who have at least one of moved and stayed together for at least the predetermined time;
selecting an image, of at least one target and in response to determining that the at least one target comprises a predetermined attribute from the related targets, as a selected image;
embedding a composite image, obtained by composing an image of both at least part of the selected image and also an additional image, into at least one of the plurality of obtained frame images to generate output frame images of the video; and
outputting the output frame images of the video to the display device, 
wherein the at least one of the plurality of obtained frame images comprises the at least one of the first targets of the persons and the second targets of the at least one person and the at least one animal at different locations than in a second one of the plurality of obtained frame images,
wherein selecting the targets comprises determining that the targets have been present in front of the display screen for the predetermined amount of time.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571)270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663